The Supreme Court providently exercised its discretion in denying the appellants’ motion to vacate a judgment of foreclosure and sale. The appellants failed to proffer any evidence that the plaintiff procured the judgment of foreclosure and sale by fraud, misrepresentation, or other misconduct (see CPLR 5015 [a] [3]; Wells Fargo Bank N.A. v Hornes, 94 AD3d 755 [2012]). Furthermore, a letter dated January 25, 2011, which was not in existence at the time the judgment of foreclosure and sale was entered, does not meet the criteria for newly discovered evidence pursuant to CPLR 5015 (a) (2) (see Coastal Sheet Metal Corp. v RJR Mech. Inc., 85 AD3d 420, 421 [2011]; Matter of Ayodele Ademoli J., 57 AD3d 668, 669 [2008]).
The appellants’ remaining contentions are without merit. Dillon, J.P., Leventhal, Austin and Miller, JJ., concur.